Citation Nr: 0202088	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  97-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for psychiatric disability.

(The issues of entitlement to service connection for 
sinusitis and bronchitis, and entitlement to an evaluation in 
excess of 10 percent for pseudofolliculitis barbae will be 
the subjects of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1991 to 
September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Washington, D.C.  

The veteran perfected an appeal with respect to the issues of 
entitlement to a rating in excess of 10 percent for lumbar 
strain and entitlement to a compensable rating for migraine 
headaches.  Thereafter, the RO assigned a 20 percent rating 
for lumbar strain and a 30 percent rating for migraine 
headaches.  In correspondence dated in February 2000, the 
veteran indicated such grants satisfied his appeals with 
respect to those issues.  Although his representative 
included argument pertinent to the lumbar spine in the 
October 2001 brief filed in lieu of Form 646, in a memorandum 
dated in November 2001, the representative reiterated that 
the veteran had withdrawn his appeal relevant to both the 
migraine headache and lumbar strain rating evaluation issues.  
See 38 C.F.R. § 20.204 (2001).  Accordingly, such issues are 
no longer in appellate status.

The Board is undertaking additional development on the issues 
of entitlement to service connection for sinusitis and 
bronchitis, and entitlement to an evaluation in excess of 10 
percent for pseudofolliculitis barbae pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the required 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice, reviewing your 
response to the notice, and undertaking any other required 
action, the Board will prepare a separate decision addressing 
these issues.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for a psychiatric disability has been obtained.

2.  The veteran has a chronic depressive disorder which 
originated while he was on active duty.


CONCLUSION OF LAW

Psychiatric disability was incurred in active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  Since the RO's 
most recent consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations are 
liberalizing and are applicable to the issue decided herein.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The decision herein below represents a complete grant of the 
benefit sought by the veteran, that is, service connection 
for psychiatric disability, and is entirely favorable to the 
veteran.  As such, there is no additional development 
required under the VCAA or the regulations implementing the 
VCAA, and there is no prejudice to the veteran as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the 
regulations implementing the VCAA.  

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

The veteran argues that he developed psychiatric symptoms 
during his period of active duty.  He specifically relates 
that he encountered difficulty from other service members in 
reference to his inter-racial relationship and eventual 
marriage, and that as a result he experienced symptoms such 
as stress and irritability.  

A service medical entry dated in September 1994 shows the 
veteran requested stress counseling.  He reported financial 
problems, nightmares, chronic migraine headaches and 
difficulty dealing with his supervisor and other co-workers.  
He was irritable and stressed.  He was referred for stress 
management.  

An August 1995 report of service re-enlistment examination 
shows that the veteran's psychiatric status was found to be 
normal.  However, shortly after service discharge, the 
veteran reported for a VA examination.  The mental disorders 
examination report is dated in November 1995.  The veteran 
reported he had seen a chaplain several times daily from 
February 1995 up and until his discharge from service in 
September 1995, to talk about the stress he was experiencing.  
The veteran reported he was sent to a stress management class 
and otherwise denied any psychiatric treatment in service or 
since discharge.  The examiner noted the veteran's family 
history, psychosocial history and military history.  The 
veteran included reports of having been fired on while in the 
Philippines and being anxious and fearful about the situation 
both while it was happening and in thinking about it 
afterwards.  The veteran described symptoms such as 
difficulty sleeping.  He reported that he had thoughts as to 
the conflict relevant to his interracial marriage, having 
been told by his commander not to get married and having been 
ridiculed during service.  He reported he had lost weight 
during service and had attempted suicide at one point.  He 
reported the continuation of symptoms after service, 
particularly depression.  

The mental status examination revealed the veteran to be 
mild-to-moderately depressed with a reserved mood and 
constricted affect.  The examiner stated that, by the 
veteran's description, he developed symptoms of a major 
depressive disorder during active service and remained 
symptomatic.  The examiner opined the veteran did not meet 
the full criteria for post-traumatic stress disorder, but had 
an anxiety disorder reflected by combat nightmares.  The 
examiner summarized that the veteran's psychiatric disability 
was related to service.

The veteran underwent a VA fee-basis examination in July 
1999.  The examination report includes note of the veteran's 
history of nightmares and an altered sleep pattern as well as 
frustration, irritation, anger, anxiety and various somatic 
complaints.  The examiner included a diagnosis of a mild mood 
disorder of a depressive nature with an anxious component.  

In an August 1999 report, the fee-basis examiner stated that 
the veteran's depression seemed to have its root in the 
stresses he experienced during his military career.  

A review of the relevant evidence shows that the veteran has 
consistently complained of psychiatric symptoms after 
discharge from service.  His history relevant to difficulties 
getting along with his fellow servicemen is also consistent 
and documented in the service records.  The examinations in 
1995 and in 1999 resulted in a diagnosis of a depressive 
disorder.  The examiners considered the veteran's history and 
in essence opined that psychiatric problems were first 
manifested in service and that current depression was due to 
such period of service.  The record is negative for any note 
of pre-service psychiatric problems and further contains no 
medical evidence refuting the examination conclusions that 
the veteran currently has a depressive disorder that first 
manifested during active service.  As such, service 
connection for the depressive disorder is warranted.

ORDER

Service connection for psychiatric disability is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

